DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim(s) 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 Aug 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 line 18 recites “ … wherein a diameter of the second gripping member decreases as the first gripping member moves toward the second axial end … “.
the second gripping member moves toward the second axial end. Clarification or correction is requested.
Claim(s) 12-15 depend from claim 11 and are therefore also rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al. (USP 2,855,052).
Regarding claim 1, Wright discloses a stop collar (title), comprising: 
an annular body (Fig 3 #12) comprising an outer surface (Fig 2 #13) and an inner surface (Fig 2 #23), wherein the body defines a first window (#24) extending from the outer surface to the inner surface, and wherein a first portion (upper or lower portion) of the inner surface has a diameter (Fig 2 illustrates a tapered inner surface) that decreases proceeding toward a first axial end (upper or lower) of the body; and 
a first gripping member (#18 or 19) positioned (Fig 2) at least partially within the body and in contact (Fig 2) with the inner surface, 

Regarding claim 11, regarding the indefinite rejection above, Wright discloses a stop collar (title #10), comprising: 
an annular body (#12) comprising an outer surface (#13) and an inner surface (#23), wherein the body defines a first window (#24) extending from the outer surface (#13) to the inner surface (#23), and wherein a first portion (upper portion) of the inner surface has a diameter that decreases (#14 taper) proceeding toward a first axial end (top) of the body, and a second portion (lower portion) of the inner surface has a diameter that decreases (#15 – taper) proceeding toward a second axial end (bottom) of the body;  16PATENTAttorney Docket No.: 0186.0109 
a first gripping member (#18) positioned (Fig 2) at least partially within the body (#12) and in contact (Fig 2) with the inner surface (#14), wherein the first gripping member (#18) is substantially C-shaped (Fig 3 illustrates gap #25) and biased radially- outward (Col 3 line 9-14), wherein the first gripping member (#18) is at least partially aligned with the first window (#24) when the stop collar (#10) is in a first state (unactivated), wherein the first gripping member (#18) moves toward the first axial end (top) of the body when the stop collar (#10) actuates into a second state (activated), and 
a second gripping member (#19) positioned (Fig 2) at least partially within the body (#12) and in contact (Fig 2) with the inner surface (Fig 2 #15), wherein the second gripping member (#19) is at least partially aligned (Fig 2) with the first window (#24) when the stop collar (#10) is in the first state (unactivated), wherein the second gripping member (#19) moves toward the second axial end (bottom) of the body (#12) when the stop collar actuates into the second state (activated), and wherein a diameter (outer surface) of the second gripping member (#19) decreases (forced by #15 surface) as the first gripping member (interpreted as ‘second gripping member #19) moves toward the second axial end (bottom) of the body (#12).  
Regarding claim 2, Wright discloses wherein the first gripping member (#18) is substantially C-shaped (Fig 3) and is biased radially-outward (Col 3 line 9-14).  
Regarding claim 3, Wright discloses wherein the body (#12) defines a second window (Fig 3 illustrates at least four windows #24) radially therethrough (Fig 3) from the outer surface to the inner surface, and wherein the second window is circumferentially offset (Fig 3 and Col 3 line 23-25) from the first window.  
Regarding claim 4, Wright discloses wherein the first gripping member (#18) is configured to be moved toward the first axial end (top) of the body by a setting tool (Col 3 line 26-29) that accesses (Col 3 line 29-33) the first gripping member (#18) through the first window (#24).  
claim 5, Wright discloses wherein a second portion (lower) of the inner surface (#23) has a diameter (#15 tapered surface) that decreases (Fig 2) proceeding toward a second axial end (bottom) of the body (#12), and 
wherein the stop collar (#10) further comprises a second gripping member (#19) positioned (Fig 2) at least partially within the body (#12) and in contact (Fig 2) with the inner surface (#15 of #23), 
wherein the second gripping member (#19) is at least partially aligned (Fig 2) with the first window (#24), wherein the second gripping member (#19) is configured to be moved (Col 3 line 26-33) toward the 15PATENTAttorney Docket No.: 0186.0109 second axial end of the body by the setting tool (Col 3 line 26-33), and wherein a diameter (outer surface of #19) of the second gripping member (#19) decreases (Col 3 line 21-22) as the second gripping member (#19) moves toward the second axial end (bottom) of the body (#12).  
Regarding claim 16, Wright disclose a method for actuating a stop collar (#10), comprising: 
sliding (Col 3 line 16-19) the stop collar (#10) along an outer surface of a tubular, wherein the stop collar comprises: 
an annular body (#12) comprising an outer surface (Fig 2 #13) and an inner surface (#14 and 15 to form #23), wherein the body (#12) defines a window (#24) extending (Col 3 line 24-25) from the outer surface (#13) to the inner surface (#23), and wherein a portion (upper portion) the inner surface (#14) defines a diameter (Fig 2) that decreases (Fig 2) proceeding toward an axial end (top) of the body (#12); and 

actuating the stop collar from a first state (unactivated) to a second state (activated), wherein the gripping member moves (Col 3 line 21-22) toward the axial end (top) of the body (#12) when the stop collar (#10) actuates (Col 3 line 22 – “wedge the body tightly in position on the casing”) from the first state (unactivated) to the second state (activated).  
Regarding claim 17, Wright discloses further comprising connecting (Col 3 line 29) a setting tool (screwdriver or chisel - Col 3 line 26-28) to the stop collar (#10), 
wherein connecting (“may be inserted through the windows … by means of such a tool the wedge rings may be spread apart axially”) the setting tool (screwdriver or chisel) to the stop collar (#10) comprises introducing an arm (interpreted as tip of screwdriver or chisel) of the setting tool (screwdriver or chisel) at least partially into or through the window (Col 3 line 27) such that the arm (‘tip’) is adjacent (Col 3 line 28) to the gripping member (#18), and wherein the stop collar (#10) is actuated (Col 3 line 21-22) from the first state (unactivated) to the second state (activated) using the setting tool (screwdriver or chisel).  
Regarding claim 18, Wright discloses wherein actuating (Col 3 line 21-22) the stop collar from the first state (unactivated) to the second state (activated) comprises moving the gripping member (#18) toward the axial end (top) of the body (#12) with the arm (‘tip’) of the setting tool (screwdriver or chisel), and 
.  

Allowable Subject Matter
Claim(s) 6-10, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/R.R.R/           Examiner, Art Unit 3672
23 Aug 2021